12/28/2012
Order issued December 28, 2012




                                                                      14-12-01168-CV




                                      Court of &ppeate
                                              Jfor %ty
                                Jfirsft ©tetrtrt of ®exa*

                                      NO.01-12-01131-CV


                 CHARLES KEENER SCRUGGS, D.D.S., Appellant

                                                  V.


                           HEATHER MAUDE LINN, Appellee


                      On Appeal from County Court at Law No 1
                             Galveston County, Texas
                             Trial Court Cause No. 99FD2791




                               MEMORANDUM ORDER

       This case is related to the following case previously filed in the Court of Appeals for the

Fourteenth District of Texas: Heather Maude Linn v Charles Keener Scruggs, No. 14-03-01204-

CV. Pursuant to this Court's Local Rule 1.5, this case is transferred to the Fourteenth Court.

The Clerk of this Court shall send to the Clerk of the Fourteenth Court: (1) the clerk's record and

reporter's record, if any; (2) all documents filed in this case; and (3) certified copies of all orders,
judgments, and opinions from this Court, if any. The clerk shall keep the original of all orders,

judgments, and opinions of this court.




                                                    /s/ Sherry Radack
                                                    ChicfJuslice Sherry Radack
                                                    Acting Individually